 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   MICHAEL FOLEY,                                        Case No. 2:14-cv-00094-RFB-NJK
 8                      Plaintiff,                                 ORDER TEMPORARILTY
                                                                  UNSEALING TRANSCRIPT
 9          v.
10   LOREA AROSTEGUI, et al.,
11                     Defendant.
12
13          On June 4, 2019, Patricia L. Ganci, Official Court Reporter, received a Transcript Order
14   from J. Christopher Jorgensen, former counsel for the plaintiff, requesting a transcript of the
15   sealed hearing May 29, 2019, in the above-entitled matter.
16          IT IS THE ORDER OF THE COURT that the sealed hearing shall be unsealed for the
17   limited purpose of providing a copy of the transcript as requested.
18          IT IS FURTHER ORDERED that the sealed hearing shall thereafter be resealed and a
19   certified copy of the transcript be delivered to the Clerk pursuant to 28, U.S.C., Section 73(b)
20   and remain sealed until further order of the Court.
21          IT IS FURTHER ORDERED that the receiving party shall not publicly disclose the
22   sealed contents of the transcript to anyone other than the representatives of the parties directly
23   concerned with this case and may only be used in any proceedings relating to the representation
24   of Mr. Foley by Mr. Jorgensen.
25          DATED this 4th day of June, 2019.
26
27                                                          _______________________________
                                                            RICHARD F. BOULWARE, II
28                                                          UNITED STATES DISTRICT JUDGE
